U. S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended December 31, 2011 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 00-51638 PLAN A PROMOTIONS, INC. (Exact name of the issuer as specified in its charter) Utah 16-1689008 (State or Other Jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization) 3984 Washington Blvd. #342 Fremont, CA 94538 (Address of Principal Executive Offices) (415) 800-4344 (Issuer’s Telephone Number) Check whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X] No [] APPLICABLE ONLY TO ISSUER INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the Registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court.Yes [] No [] Not applicable. Indicate the number of shares outstanding of each of the Registrant’s classes of common equity, as of the latest practicable date. The number of shares outstanding of each of the Registrant’s classes of common equity, as of the latest practicable date: Class Outstanding as of February 6, 2012 Common Capital Voting Stock, $0.01 par value per share FORWARD LOOKING STATEMENTS This Quarterly Report on Form 10-Q, Financial Statements and Notes to Financial Statements contains forward-looking statements that discuss, among other things, future expectations and projections regarding future developments, operations and financial conditions. All forward-looking statements are based on management’s existing beliefs about present and future events outside of management’s control and on assumptions that may prove to be incorrect. If any underlying assumptions prove incorrect, our actual results may vary materially from those anticipated, estimated, projected or intended. PART I - FINANCIAL STATEMENTS Item 1. Financial Statements. December 31, 2011 C O N T E N T S Condensed Balance Sheets 4 Condensed Statements of Operations 5 Condensed Statements of Cash Flows 6 Notes to Condensed Financial Statements 7 -3- Plan A Promotions, Inc. (A Development Stage Company) Condensed Balance Sheets As of December 31, 2011 and September 30, 2011 12/31/2011 9/30/2011 (Unaudited) (Audited) Assets Current Assets Cash $ $ Prepaids - Total Current Assets Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts Payable $ $ Accrued Liabilities Related-Party Payable - Note 3 Total Current Liabilities Total Liabilities $ $ Stockholders' Equity Preferred Stock; par value ($0.01); - - Authorized 5,000,000 shares none issued or outstanding Common Stock; par value ($0.01); Authorized 50,000,000 shares; issued and outstanding 23,650,000 and 10,000,000 respectively Stock subscription receivable - ) Additonal paid in capital - shares to be issued - Paid-in Capital Deficit Accumulated during the development stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to condensed financial statements. -4- Plan A Promotions, Inc. (A Development Stage Company) Condensed Statements of Operations For the Three Months Ended December 31, 2011 and 2010, and For the Period from Inception through December 31, 2011 (Unaudited) For the For the Since Three Months Three Months Inception Ended Ended [12/12/03 - 12/31/2011 12/31/2010 12/31/2011] Revenues $
